ACCEPTED
                                                                                                                                            02-15-00268-CV
                                                                                                                                SECOND COURT OF APPEALS
                                                                                                                                      FORT WORTH, TEXAS
                                                                                                                                       9/3/2015 12:01:06 PM
                                                                                                                                             DEBRA SPISAK
                                                                                                                                                     CLERK

                                                              ~ OLSIN ELLI
                                                2950 N. Harwood Street, Ste. 2100, Dallas, TX, 75201 • 214.397.0030

                                                                                                                         FILED IN
                                                                                                                 2nd COURT OF APPEALS
                                                                                                                  FORT WORTH, TEXAS
                                                                                                              Andrew  M. Johnson
                                                                                                                 9/3/2015  12:01:06 PM
        September 3, 2015                                                                                     (214) 661-5507 Direct
                                                                                                                      DEBRA SPISAK
                                                                                                              (214) 397-0033 Facsimile
                                                                                                                          Clerk
                                                                                                              amjohnson@polsinelli.com




       VIAE-FILE

       Court of Appeals
       Second District of Texas
       ATTN: Court Clerk
       401 W. Belknap, Suite 9000
       Fort Worth, Texas 76196

                    Re:              Court of Appeals Number 02-15-00268-CV; Molly Bellefeuille, DVM v.
                                     Equine Sports Medicine & Surgery, Weatherford Division, PLLC;
                                     Trial Court Case No. CV15-0775

       Dear Clerk:

              Appellee Equine Sports Medicine & Surgery, Weatherford Division, PLLC requests a
       copy of the Clerks Record entered on August 26, 2015 and a copy of the Reporter/Recorders
       Record entered on September 1, 2015.

                Once the copies are ready, please contact me at (214) 661-5507 or
       am johnson@polsinelli.com or my assistant, Maurin Phillips, at (214) 661-5520 or
       mJ phillips(@polsinelli.com.




                                                                                     wM. Johnson


       AMJ:mlp




polsinelli.com

Atlanta           Chicago             Dallas       Denver    Kansas City     Los Angeles     Nashville   New York     Phoenix   San Francisco
St. Louis         Washington, DC               Wilmington
Polsinelli PC, Polsinelli LLP in California


       51203228.l